OFFICE        OF THE A-WORNEY    GENERAL   OF TEXAS

                                  AUSTIN



Honorable Dmn W, Jsokmon
Dietriot  Attorney
ixouston, Tour

Dear sir:




           Fe are in rroelpt    of
19b2 in uhloh you reQuert    an
8ubmittad      raots:


       undorrtand        18 a




               Artiols   VIXI, Seotion 2, of the Statr Conrtitu-
tion   provider    that thr Legialatu2e   by general   law. luy
exempt    from taLatlon    waotual plroer  of religlow     wornhip
also WJ property        owned by a ohuroh . . . for the rxedrr
useaa l dwelling plaor of thm alnlatrP.
                                                 ” ’-I




 gonorable   Dan ‘U. Jaokaon,   Pago 2


           By thi8 authority    the Lmglalrture      enaoted
 utlolr  7150, the pertimnt    Part OS Seotlon       1, or
                 lti3tute
 this r x e m p tio n     rrada an r011088:

              Wohoola and Churohoa. -- Publlo aohool
    _ houara and aotual plaoon OS rrligioua            worship,
      also any pro erty ownrd by a ohuroh or by a
      atriotl~    ml Ll oua aooietr,       for tha lxolualrr
      uae 88 a drrlllng     plaoo ror thr:liniatera of
      auoh ohuroh or nligloua          nooiety, the book8
      and furniture    thorda      nnd the grounda attaohed
      to auoh bulldlnga     naooarary      ror the proper
      000~pn0y,     uae and enjoymono or the kmme, and
      whloh yields no nranue          rhnterer to auoh ohuroh
      or r~llgioua    aoolotr      provided that auoh lxonption
      ea to the dmlling       p i aoo tor tb miniatrra
      ahall not oxtend to mom            oprtr    than io roaaon-
      ably neooaaary ior a dW@lr ing pleoe and In x10
      event more thnn one eora of land.             . . .I
            It haa aluaya been the polioy or our Courta
 not to faror   exemption8 al this type. All doubta we
              inat the lxu than md thr lnaotmenta
              J are giron w!  ll not br la la r gbg edeon-
             but, on the oontrmfl,   will bo ltrlotly
              Snntn Roaa Infirm      T, OlCy Of SM Antonio
           App.) 259 S. 1. 92b~%nevolant      and Protrotlri
           lk a ,Lo    l Wo. 151 t8. Oitr oi Hourton, (Olr.
              Y. (247 9301 Howliau Belt an& Teminal      Ry.
 CO, ~a. Clark (Mr. App.) 122 8. W. (2d) 356.
            In the oaao OS Trlnlt      Methodist Xpiaoopal
 Ohuroh V. City of San Autonlo, i Olrr Apipp.)201 S. 1.
 668, deoidrd before thm urntint        oi ArUole VIII,
m”SrOtion 2 or the Constitution     a ndthn lxtenalon 0r
 a~ exemption ltatuk     to laoludr    the property  Owned .
-by ohurohea for miniaterag     naidmoe    by htioh    7507,
i Honorable        Dan 1. faakaon,            Pago 3
1

t XLOWArti            7150,      M a ladi$iOIi Of &%&Oh           7150b;
:   blr. Chief Juatloa Tlr aako& thr folloullrg
    statement t
                   .. . . .

               .It la Well lettlrd b r loolloat      lPthorltt
         that tho rmmptlon     of ohurah property    4oer
         not lnoludr   a notom ot ~r@ocu&o.         St. Mark’8
         ohuroh we Brunawiok 78 @a, W, 3 8.’ I!. 561;
         State tar Board of ~aaeaaorm,      52 La. Ann. 223,
         26 So. 872; Third 0       . 800. v* 8prln&rlrld,
         ~7 bfaaa. 3 6, 18 N; N""f 8 -0pb           OOwtF 78.
         Oraoe, 27 Jna     603' 4'N 4 761) Prsab~terlan
         Ohuroh var kw’orlohr,      50 i(l, Ann. 259, 31
         Aa. Flop.2%; People ~8~ Tlrrt 0~. Ohuroh,
         ;;: ;l& 158, 83 N.E. 5 6y"v'9             Ohuroh
                   ., u2 KF. &6, a,               . Inthe
         laat oaae oltod it 18 @ala& '       '

                a~Paraonagea  are not ofonpt,   although
              emoted on a portion    of the ohurah lot
              whloh would otherwlu     bo rurpt    and
              ooouplod by tha rinlrtrt    free 0) rant,
              if    thr hapmgo           of    the uwptioa    only
              lnoludra          plaoer   rotumllg mod for ro-
              ll&oua verahip,             with oh0 4troaa4r at-
              tMh04           tharoto    ud     qtw.MaQ      to    thr
              hoar. of uorrhip.  $ *   The authorl-
              tier an this point IIO= to ba uaaalaoua.@
                 Whir -8 hold ~a&? a owxatitutlanal
         proviaion    muoh brostir     tihan Qhat \uab in tho
         Conatitutba       of Toma, .$0X U0 KmtaoQ. 1aW
         examptr not 0          ‘plg0.r wed for~oligloua
         wo r r h ipbut,’  9 a a .0!th c g r wMltQGh~---
                                                   de
         thereto    and ua o dend l porkrrrot     ti ,,$he hotuo
         OS wormhip, not uaaa rEBi .ea a a a Js      lr o  in
         oitlea    or towaa    uba not emoe&lu      two aor*
         Lo the oouatq.                          __._~
;’ Honorable        Dan W. Jaokaon,       Page 4


                      *The language     of the Conatltution        muat
              fix the exemptlona,        no matter what the
              language of the atatuta          may be, and uudrr
              Seotion 2 of Artlole         8 OS the Constitution
              appellant      her not ahown ltaelr       entitled     to
              exemption for Its paraonage am being an
              ‘eotual     plaoe of rellgloua       worship’ or an
              llnatltution       of puraly pub110 oharity’.
              The erldanoe       railed   to ahow that the par-
              sonage wa8 used for a plaor of rrllgloua
              worship,     but aa a home for the pastor.             It
              may be that it was a neoraaary appurtenanoe
              to the ohuroh, but the Conatltutlon               doea
              not exempt anything        attaohed    or appurtenant
i:
              to a ohuroh on the ground of negeaaity.
              Permitting      the preaohrr      to uae the building
              may have been very oharltable,            though it
              appears that the use of thr houae paid
              a part of the ealar           earned by or promlard
              to him, end oertaln t if was not in the
              interest     of the pub110 that he ehould re-
              side in the paraonage,n
                 The above quotation      plaoea a reatrlotlon
     w the exemption statute whloh wa feel orrtaln ham
     ~~~~;fled        only by expreaa     provlalona     of the
I


                   Artlole    7150b, providing      the exemption
     of minlat~r~a    realdenoe,    ia ror ‘say property       orned
     ~xolualvrly    and in fee by 8 ohuroh for the lxoluaivo
     11.a aa a dwelling plaoe for the minimtry of auoh
     ohuroh” and oannot be oonatrued         aa to inoludr     a home
     onned by e mlnlater.        The faot that property might
     be uaed for religious       or ldurational     purpoaea would
.    got bring it within the maanlng of the exemption
     rtatutr.    It muat be o?;irz          u~;g~;;;~;:f”X~f”’
:.   tie purpoee am provide
     of Della8  v. Coohran, (Olv. App.) I.66 9. ‘il. 32i
     Little     Theetre
                      of Della8 v, City of Dallae,   (Civ.
     Appp.) 124 9. iY. (26) 863) Red v. Johneon, 53 Tour
     285.                                          \
Honorable     Dan W. Jaokaon,         Page 5



              Am the     expreaa     wording of the exemption
statute     lnoludea
a paraonage      own0
within the atrio
7150 and 715Ob.

              Trusting     thr     foregoing   fully   anawera    your
inquiry,     we are
                                               Your8 vary truly
                                        ATTOXNEY
                                               GiCNZRALOF TXXA.7




                                                       Xaltgr     B. Pooh
                                                                Aaalatant




                                                                            -

                                                                            -